Strout, J.
Plaintiff performed labor in cutting and peeling bark on township Number 86, Washington County, an unincorporated place. He claimed a lien thereon, and brought suit to enforce it. The officer attached the bark, but did not retain possession. He recorded his attachment in the clerk’s office of the town of Wesley, that being the oldest and nearest town to township 36.
Revised Statutes, c. 81, § 26, provides that “when the attachment is made in an unincorporated place ” the copy of the officer’s return of attachment “ shall be filed and recorded in the office of the clerk of the oldest adjoining town in the county.” Between Wesley and township 36 lies another township. Township 36 nowhere adjoins Wesley. The record of attachment in that town, was not authorized by the statute.
The ruling that the attachment was not preserved by the record in Wesley, and that the plaintiff has lost his lien upon the property attached, was correct.

Exceptions overruled.